DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species AA, Claims 1-2, 4-5 and 7-9 in the reply filed on 01/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 8 is objected to because of the following informalities:  “wherein the heat dissipation structure has a plurality of cooling members arranged side by side with each other” should be rewritten to be -- wherein the heat dissipation structure has a plurality of cooling members arranged side by side --, and will be interpreted accordingly.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4-5 and 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1 the limitation “and coupled to each other” in ll. 5 is indefinite, in context, since it cannot be discerned what structure is being coupled or rather what structure is being designated by “each other”. For Examination purposes and in accordance with the specification and drawings, “and coupled to each other” will be interpreted as – and coupled to the first water tank and the second water tank--.
Regarding Claim 1 the limitation “the outside to dissipate heat” in ll. 7 is indefinite, in context, since it cannot be discerned what “the outside” is referring to. For Examination purposes and in accordance with the specification and drawings, “the outside to dissipate heat” will be interpreted as – the ambient environment --.
Regarding Claim 1 the limitation “formed at a gap between the heat dissipation structure and the first water tank and the second water tank” in ll. 7 is indefinite, in context, since it cannot be discerned what the “gap” is referring to or rather between what reference planes the gap exists. From the figures of the instant invention it appears as though the mounting structure is formed at a gap between the first water tank and the second water tank and adjacent the heat dissipation structure, wherein it formed at a gap between the heat dissipation structure and the first water tank and the second water tank” will be interpreted as --formed at a gap between the first water tank and the second water tank and the mounting portion is adjacent the heat dissipation structure --.
Regarding Claim 1 the limitation “and formed side by side with each other in an extending direction of the heat dissipation structure and the first water tank and the second water tank” in ll. 7 is indefinite, in context, since it cannot be discerned how the mounting portion is being formed or rather what is the mounting structure side by side with relative to the first water tank and the second water tank. For Examination purposes and in accordance with the specification and drawings, “and formed side by side with each other in an extending direction of the heat dissipation structure and the first water tank and the second water tank” will be interpreted as – and formed in an extending direction that is parallel with the heat dissipation structure and orthogonal to an extension direction of the first water tank and the second water tank --.
Regarding Claim 2 the limitation “a fan configured to be relative to the pumping structure” in ll. 1-2 is indefinite, in context, since it cannot be discerned how the limitation “relative” defines the position of the fan. For Examination purposes and in accordance with the specification and drawings, “a fan configured to be relative to the pumping structure” will be interpreted as – a fan configured to be adjacent to the pumping structure --.
Regarding Claim 4 the limitation “and the water pump seat and the endothermic base are coupled to the first water tank and the second water tank and a first bridge and a second bridge” in ll. 4 is indefinite, in context, since it cannot be discerned how the water pump seat and the endothermic base are related to the first and second bridge. For Examination purposes and in accordance with the specification and drawings, “and the water pump seat and the endothermic base are coupled to the first water tank and the second water tank and a first bridge and a second bridge” will be interpreted as – and the water pump seat is attached to a first bridge and the endothermic base is attached to a second bridge --.
Regarding Claim 4 the limitation “both ends of the first bridge and both ends of the second bridge are coupled to the first water tank and the second water tank” in ll. 9 is indefinite, in context, since it cannot be discerned how both ends of the first and second bridge are connected to both of the first and second water tanks. For Examination purposes and in accordance with the specification and drawings, “both ends of the first bridge and both ends of the second bridge are coupled to the first water tank and the second water tank” will be interpreted as – a first end of the first bridge and the second bridge are coupled to the first water tank a second end of the first bridge and the second bridge are coupled to the second water tank--.
Regarding Claim 7 the limitation “the first lower water chamber coupled to a pump outlet of one of the pumping structures, one of the first upper water chambers, and one of the first upper water chamber and a cooling liquid inlet of the heat dissipation structure jointly form a first curved water passage” is indefinite, in context, since it cannot be discerned how the coupling is taking place between the aforementioned the first lower water chamber coupled to a pump outlet of one of the pumping structures, one of the first upper water chambers, and one of the first upper water chamber and a cooling liquid inlet of the heat dissipation structure jointly form a first curved water passage” will be interpreted as – a first curved water passage is formed along a fluid path from a pump outlet of the pumping structure to the first upper water chamber and the first lower water chamber that is fluidly coupled to a cooling liquid inlet --.
Regarding Claim 7 the limitation “one of the pumping structures” is indefinite, in context, since it cannot be discerned how multiple pumping structures are integrated into the heat exchanger. For Examination purposes and in accordance with the specification and drawings, “both ends of the first bridge and both ends of the second bridge are coupled to the first water tank and the second water tank” will be interpreted as – a first end of the first bridge and the second bridge are coupled to the first water tank a second end of the first bridge and the second bridge are coupled to the second water tank--.
Regarding Claim 7 the limitation “a cooling liquid outlet of the heat dissipation structure and the first lower water chamber coupled to the cooling liquid outlet, another one of the first upper water chambers, the endothermic structure, the second upper water chamber and a pump inlet of the pumping structure coupled to the second upper water chamber jointly form a second curved water passage” is indefinite, in context, since it cannot be discerned how the coupling is taking place between the aforementioned components. For Examination purposes and in accordance with the the first lower water chamber coupled to a pump outlet of one of the pumping structures, one of the first upper water chambers, and one of the first upper water chamber and a cooling liquid inlet of the heat dissipation structure jointly form a first curved water passage” will be interpreted as – a second curved water passage is formed along a fluid path from a cooling liquid outlet of the heat dissipation structure, the first lower water chamber, the first upper water chamber, the endothermic structure, the second upper water chamber to a pump inlet of the pumping structure --.
Regarding Claim 7 the limitation “and the curved cooling water passage is bent” is indefinite, in context, since it cannot be discerned if the flow path is bent or rather if the claim defines a component having a bend. For Examination purposes and in accordance with the specification and drawings, “and the curved cooling water passage is bent” will be interpreted as – and the curved cooling water passage is formed --.
Regarding Claim 7 the limitation “the curved cooling water passage” is indefinite, in context, since it cannot be discerned which cooling water passage is being claimed. Further clarification is required.
Claim 8 recites the limitation "the plurality of parallel cooling members".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 8 the limitation the plurality of parallel cooling members” is indefinite, in context, since it cannot be discerned if the flow path is bent or rather if the claim defines a component having a bend. For Examination purposes and in accordance with the specification and drawings, “and the curved cooling water passage is bent” will be interpreted as – and the curved cooling water passage is formed --.
Regarding Claim 9 the limitation “and the row of fluid pipes comprises the plurality of fluid pipes parallel” in ll. 3 is indefinite, in context, since it cannot be discerned how the row of fluid pipes are related to the plurality of fluid pipes. For Examination purposes and in accordance with the specification and drawings, “and the row of fluid pipes comprises the plurality of fluid pipes parallel” will be interpreted as – and the row of fluid pipes are parallel --.
Regarding Claim 9 the limitation “each row of cooling members comprises the plurality of parallel cooling members” in ll. 4 is indefinite, in context, since it cannot be discerned how each row of the cooling members contains the plurality of cooling members. For Examination purposes and in accordance with the specification and drawings, “each row of cooling members comprises the plurality of parallel cooling members” will be interpreted as – each row of cooling members comprises the plurality of parallel cooling members--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dongguan (Translation of Chinese Patent Document CN207264297U), hereinafter referred to as Dongguan.
Regarding Claim 1, Dongguan discloses a liquid cooling device (shown in figure 1), comprising: 
a water tank structure, having a first water tank (1) and a second water tank (2) for storing and dispatching a working fluid of the liquid cooling device (shown in figure 1, wherein the working fluid is transferred between the upper (1) and lower (2) chambers through the pipes (6)); 
a heat dissipation structure (shown in figure 1, being the central portion of the heat exchanger extending between the upper (1) and lower (2) chambers), installed between the first water tank and the second water tank and coupled to each other to form a curved cooling water passage (shown in figure 1, wherein the working fluid will curve while flowing through the heat exchanger), and the heat dissipation structure being provided for exchanging heat absorbed by the working fluid with the outside to dissipate the heat (shown in figure 2, heat is absorbed within the water block (8));
a mounting portion, formed at a gap between the heat dissipation structure and the first water tank and the second water tank (shown in figure 1, being the portions wherein the pump (7) and water block (8) are mounted), and formed side by side with each other in an extending direction of the heat dissipation structure (shown in figure 1) and the first water tank and the second water tank (shown in figure 1); 

an endothermic structure (8), coupled to the first water tank and the second water tank (shown in figure 1); wherein, 
the pumping structure and the endothermic structure are installed in the at least one mounting portion (shown in figure 1), and 
the pumping structure drives the working fluid to flow back and forth between the first water tank, the heat dissipation structure and the second water tank sequentially in the curved cooling water passage (shown in figure 1).
Regarding Claim 2, Dongguan further discloses a fan (10) configured to be relative to the pumping structure (shown in figure 1), and the endothermic structure (8) being embedded into the heat dissipation structure (shown in figure 1).
Regarding Claim 9, Dongguan further discloses the heat dissipation structure comprises a top cover (shown in figure 1, being the upper cover containing the mounting holes), a row of fluid pipes (6), two rows of cooling members (fins, as shown in figure 1, wherein at least two rows of fins are attached to the pipes (6) and shown in figures 1-2) and a bottom cover (shown in figure 1, being the lower cover containing the water row (4)), and the row of fluid pipes comprises the plurality of fluid pipes parallel to each other (shown in figure 1, wherein the pipes are parallel to one another), and 
each row of cooling members comprises the plurality of parallel cooling members (shown in figure 1, wherein the row of fins contains a plurality of individual fins), and both sides of the row of fluid pipes together with the top cover and the bottom cover are 


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763